Citation Nr: 1508754	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 2, 2007.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD between October 2, 2007 and November 28, 2012. 

3.  Entitlement to a disability rating and in excess of 70 percent for PTSD beginning November 28, 2012.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2012, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In a January 2013 rating decision, the VA granted entitlement to a total disability evaluation based on individual unemployability, effective November 28, 2012.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.  The VA also increased the rating for PTSD from 50 to 70 percent, effective November 28, 2012.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 2, 2007, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2.  Between October 2, 2007 and November 28, 2012, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

3.  Beginning November 28, 2012, the Veteran's PTSD was manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 2, 2007, PTSD was 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

2.  Between October 2, 2007 and November 28, 2012, the criteria for a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

3.  Beginning November 28, 2012, the criteria for a disability rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal concerns the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

Rating Claim

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD Prior to October 2, 2007

The Veteran's service-connected PTSD has an initial compensable evaluation of 30 percent disabling, effective February 27, 2007, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran seeks entitlement to an initial disability evaluation greater than 30 percent for his PTSD prior to October 2, 2007.

In a March 2007 VA treatment note, the Veteran reported symptoms of nightmares, startled responses, hitting his wife while asleep, and sleepless nights.

At a February 2007 private PTSD examination, he reported symptoms of weekly nightmares, monthly flashbacks, disturbed sleep, being easily startled, hypervigilance, memory impairment, anger, sadness, fear, hallucinations and illusions.  He socialized frequently with family members only.  He also reported feelings of depression, crying spells, agitation and helplessness.  The examiner, Dr. E.W.H., concluded he was moderately compromised in his ability to sustain social relationships and work relationships.  The Veteran's Global Assessment of Functioning (GAF) score was 45.

Private treatment notes from February 2007 through September 2007 show symptoms of nightmares, monthly flashbacks, startled response, hypervigilance, socializing limited to family, memory problems, anger, sadness, fear, depression, agitation, hopelessness, mood swings, worrying, racing thoughts, jumping thoughts, crying spells, and hallucinations.

The AOJ has assigned a staged rating.  In part, we agree and in part, we disagree.  The initial stage by the AOJ was based upon belief that there had been a claim for increase rather than a notice of disagreement.  In addition, the 30 percent evaluation was based upon a woefully inadequate VA examination.   We find it unlikely that the appellant became worse on the date that a purported claim was received.  Furthermore, we find little distinction between the private evaluation dated in February 2007 and the subsequent VA examination that resulted in the higher evaluation.  Here, we find no rational basis to assign a staged rating prior to November 28, 2012.  



PTSD prior to November 28, 2012

Between October 2, 2007 and November 28, 2012, the Veteran's PTSD is rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Here, the Board has concluded that a staged rating prior to October 2007 is not supported.  Rather, a uniform evaluation during this period is warranted.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The Veteran contends he is entitled to a disability evaluation greater than 50 percent for his PTSD prior to November 28 2012.

In his October 2007 Notice of Disagreement, the Veteran stated he quit his job at the post office due to his PTSD symptoms and started driving the school bus part-time.

Private treatment notes from December 2007 through March 2008 show symptoms of nightmares, monthly flashbacks, night sweats, startled response, hypervigilance, socializing limited to family, memory problems, anger, sadness, fear, depression, agitation, helplessness, hopelessness, mood swings, worrying, racing thoughts, jumping thoughts, crying spells, and hallucinations.

The Board notes that from February 2008 through May 2008, he attended VA group mental health counseling sessions.

At a May 2008 VA PTSD examination, the Veteran reported his wife described him as "withdrawn" and he did not associate with anyone outside of family.  He then described his psychosocial functional status as anxious and withdrawn.  During the examination, he appeared clean and neatly groomed.  His psychomotor activity was tense, speech impoverished and hesitant, attitude cooperative, and mood was anxious and elated.  His orientation was intact, thought process was rambling and racing, and his thought content was ruminant.  There were no hallucinations or delusions and no problems with judgment or insight.  He had no obsessive/ritualistic behaviors, panic attacks, or suicidal thoughts.  He reported homicidal thoughts and episodes of violence related to an incident on the school bus.  His remote memory was normal and his recent and immediate memory was moderately impaired.  The examiner stated there was a link between his PTSD and stated problem behaviors.  His GAF score was 51.  Overall, the examiner concluded there was no total occupational and social impairment due to PTSD.  Rather, his PTSD resulted in deficiencies in thinking, family relationships (in that he socialized only with family), work and mood.  

In an August 2008 statement, the Veteran's private physician, Dr. E.W.H., indicated his PTSD symptoms consisted of nightmares, being easily startled, hypervigilance, rarely socializing with anyone and limiting it to family members, severely impaired memory, anger, sadness, fear, hallucinations, illusions, depression, no energy, loss of interest, agitation, crying spells and helplessness.  The examiner concluded the Veteran was unable to sustain social relationships and was moderately compromised in his ability to sustain work relationships.  His GAF score was 45.

In his April 2009 Notice of Disagreement, the Veteran stated he had to quit his job of driving the school bus due to his medication and anger.  He further stated he was unable to work due to his PTSD symptoms and left arm disability.

In a January 2010 statement, Dr. E.W.H. issued essentially the same report as he did back in August 2008, again concluding that the Veteran was unable to sustain social relationships and was moderately compromised in his ability to sustain work relationships.

In his January 2010 formal appeal to the Board, the Veteran stated he was very guarded with people and his wife dressed him to ensure he was well groomed.  He also reported having to stop work because he was at the point of hurting a child.  The Veteran further mentioned he did not like crowds or being around people, he had weekly nightmares and he had to work hard to manage his anger and hostility.

Assigning all reasonable doubt in the Veteran's favor, the Board finds that a higher rating is warranted prior to November 28, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The Board notes at this point the Veteran began experiencing homicidal ideations and his GAF score was between 45 and 51.  A rating of 100 percent is not warranted as there was no evidence of total occupational and social impairment.  Rather, the evidence suggests the Veteran portrayed occupational and social impairment with deficiencies in most areas and thus his symptoms more nearly approximate the 70 percent rating, but no more.  See May 2008 VA examination report.  

Again, the Board assigns more probative weight the objective examinations of record than the Veteran's contentions, as they were conducted by trained medical professionals.

Accordingly, prior to November 28, 2012, the appeal is granted for an evaluation to 70 percent and no higher for PTSD.  To this extent only, the appeal is granted.

PTSD Beginning November 28, 2012

Beginning November 28, 2012, the Veteran's PTSD is rated as 70 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  He contends a higher rating is warranted.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

At his November 2012 VA PTSD examination, the Veteran reported limited social interactions, generally interacting with only family and a few close relatives.  He described his marital relationship as fair but noted he was withdrawn.  He also reported that his psychological symptoms caused tension in the relationship.  As for his relationship with family members, the Veteran described the relationship with his son and grandchildren as "fair" but noted that his symptoms kept him from interacting more frequently with the grandchildren.  At the time of examination, the Veteran was not currently employed, yet he discussed difficulty interacting with customers and coworkers.  He stated he left his most recent position as a bus driver due to his psychological symptoms.  In reporting his psychological symptoms, the Veteran reported nightmares, flashbacks, irritability/anger, discomfort with people coming up behind him, startled responses, and persistent sleep problems.  He denied panic attacks.  Additional symptoms included depressed mood, anxiety, impaired short and long term memory, memory loss, flattened affect, difficulty understanding complex commands, impaired abstract thinking, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, impaired impulse control, tiredness or fatigue, irritability, and suicidal thoughts or wishes.  His GAF score was 47.  The examiner concluded the Veteran's PTSD symptoms exhibited occupational and social impairment in most areas, such as work, school, family relationships, judgment, thinking and/or mood.

The Board notes there are additional private treatment records that report essentially the same PTSD symptoms as presented above.

The Board further notes the Veteran was granted a total disability evaluation based on individual unemployability during this rating period, on account of his PTSD symptoms.

After a review of the evidence of record, the Board finds the Veteran's PTSD symptoms warrant a 100 percent evaluation for total occupational and social impairment.  The Board notes that during this period, his symptoms increased in severity in that he began displaying impaired abstract thinking, impaired impulse control, suicidal ideations, and total occupational impairment.  Although it is unlikely that the disability increased on the day of the examination, it is the first document that provides a record and a specific date upon which to establish an effective date to coincide with the evaluation.  Here, the proof of change is the date of the examination.

Accordingly, beginning November 28, 2012, the appeal is granted for an increase evaluation to 100 percent for the Veteran's PTSD.

Extraschedular Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected PTSD, which is primarily productive of occupational and social impairments.  The Veteran does not contend, and the evidence does not demonstrate the scheduler criteria are inadequate to describe the severity and symptoms of his disability.  Furthermore, there is no evidence of an exceptional or unusual disability picture.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's PTSD and referral for extrascheduler consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to a 70 percent disability rating for PTSD, prior to November 28, 2012, is granted, subject to the controlling regulations governing monetary awards.

Entitlement to a 100 percent rating for PTSD from November 28, 2012 is granted, subject to the controlling regulations governing monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


